DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a cooling section configured to cool in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The limitation, “cooling section” is described as a radiator (see paragraph 49).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsusaka (US 2014/0224891 A1).
In regards to claim 1, Matsusaka teaches a vehicle cooling system (20, see fig. 1) comprising: an object to be cooled (engine 21 to be cooled, see abstract and paragraphs 1 and 41), which is mounted on a vehicle (engine 21 mounted on a vehicle, see paragraphs 41, 22); a circulation flow path section (water circulation path through 1, 7, 34, 33, 35, 29, 26, 32, 22, 24, 25, and 27, see fig. 1 and paragraph 41) which has a first flow path section (port 7) and a second flow path section (port 6), and in which a refrigerant (water) for cooling the object to be cooled circulates (see figs. 1-4 and paragraph 41); a solenoid valve (1, see fig. 2-4 and paragraph 42) which has a valve body (11), and can switch between an open state (see figs. 3-4) in which the first flow path section and the second flow path section are connected (by allowing flow through the valve, see figs. 3-4, 8) and a closed state (fig. 2) in which the first flow path section and the second flow path section are blocked by causing the valve body to move in a predetermined direction a valve body accommodating section (valve body carrying housing 8, cover 16, see figs. 2-4) configured to connect the first flow path section to the second flow path section (see figs. 2-4 and 6-8) and to accommodate the valve body (11 within 8, see figs. 2-4), and a connection flow path section (19) whose one end is connected to the first flow path section (via 8a, see figs. 6-8), wherein the valve body accommodating section includes a first accommodating section (see below annotated figs. 7-8) which is positioned on one side in the predetermined direction (below the valve body 11, in the lower direction, see figs. 6-8 and below annotated figs. 7, 8), and a second accommodating section (16) which is positioned on the other side in the predetermined direction (above the valve body 11, in the upper direction, see figs. 6-8), and connects the first flow path section and the second flow path section in the open state (flow passing through 6 and 19, see fig. 8) while being partitioned from the first accommodating section by the valve body (via channel 19 and valve 13, while partitioning from the first accommodating section, see figs. 7-8 and below annotated figs. 7-8), wherein the other end of the connection flow path section opens to the first accommodating section (connection point between 6 and 19, see below annotated figs. 7-8, Matsusaka).

    PNG
    media_image1.png
    622
    375
    media_image1.png
    Greyscale

In regards to claim 2, Matsusaka teaches that the valve body (11) has a first pressure receiving surface (lower surface of body 12 facing 6, see figs. 6-8) directed to one side in the predetermined direction and facing inside of the first accommodating section (lower surface of body 12 facing downward towards port 6 and facing the inside surface of housing 8, see figs. 6-8 and above annotated figs. 7-8), and the first pressure receiving surface is a flat surface (lower surface of body 12 is flat, see figs. 6-8).
In regards to claim 3, Matsusaka teaches that the valve body (11) has a first pressure receiving surface (lower surface of body 12 facing 6, see figs. 6-8) directed to one side in the predetermined direction and facing inside of the first accommodating section (lower surface of body 12 facing downward towards port 6 and facing the inside surface of housing 8, see figs. 6-8 and above annotated figs. 7-8), and a second pressure receiving surface (see below annotated fig. 6) directed to the other side in the predetermined direction (facing upward direction, see figs. 6-8 and below annotated fig. 6) and facing inside of the first flow path section in the closed state (facing inside surface of the port 7, while the valve is closed, see below annotated fig. 6), and an area of the first pressure receiving surface is larger than an area of the second pressure receiving surface (area of the entire flat bottom surface is more that the area of the second pressure receiving surface because the length of the second surface is less than the length of the first bottom surface of body 12, see below annotated fig. 6).

    PNG
    media_image2.png
    314
    611
    media_image2.png
    Greyscale


In regards to claim 4, Matsusaka teaches that the valve body (11) has a second pressure receiving surface (see below annotated fig. 6) directed to the other side in the predetermined direction (facing upward direction, see figs. 6-8 and below annotated fig. 6) and facing inside of the first flow path section in the closed state (facing inside surface of the port 7, while the valve is closed, see below 

    PNG
    media_image2.png
    314
    611
    media_image2.png
    Greyscale


In regards to claims 6-9, Matsusaka teaches that the circulation flow path section has a hole section (8a, 19a, see fig. 8) which connects the second accommodating section and the second flow path section in the open state (in the valve open state port 6 and second accommodating section 16 are fluidly connected, see fig. 8), and the valve body closes the hole section in the closed state (see fig. 6 and paragraphs 32, 58).
In regards to claim 11, Matsusaka teaches a cooling section (radiator 23) configured to cool the refrigerant (see paragraph 54).
In regards to claim 12, Matsusaka teaches that the object to be cooled is a driving unit (engine 21) for driving the vehicle (engine drives a vehicle, see fig. 1 and paragraphs 11 and 18).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsusaka as applied to claim 1 above and further in view of Miura (US 2006/0005789 A1).
In regards to claim 5, Matsusaka teaches an inner circumferential surface of the valve body accommodating section (inner surface of housing 8 and cover 16, see figs. 6-8) has a shape that accommodates circular magnetic portion (outer diameter of 5 in contact with the inner surface of the accommodating section 8, see paragraph 45 and figs. 6-8), and the valve body having an outer circumferential surface (surfaces of body 12 of valve body 11) movable in the predetermined direction while sliding with respect to an inner circumferential surface of the valve body accommodating section (valve body 11 moves upward and downward in the predetermined direction, see figs. 6-8, while sliding with respect to the inner surface of housing 8, see figs. 6-8 and paragraphs 42 and 49).
However, Matsusaka is silent about the inner circumference of the accommodating section and the valve body having cylindrical shapes.
Meura teaches that the valve housing (4) is cylindrical in shape (see figs. 4B and 2) and the valve body (5) is also cylindrical in shape (see figs. 4B, 2 and paragraphs 40-41, 44-45, 52, and 50).

In regards to claim 10, Matsusaka teaches that the circulation flow path section has a hole section (8a, 19a, see fig. 8) which connects the second accommodating section and the second flow path section in the open state (in the valve open state port 6 and second accommodating section 16 are fluidly connected, see fig. 8), and the valve body closes the hole section in the closed state (see fig. 6 and paragraphs 32, 58).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/M.A.S/Examiner, Art Unit 3763         

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763